815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell Gordon ANDERSON, Plaintiff-Appellant,v.William SEABOLD, Warden, Defendant-Appellee.
No. 86-5872.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

1
Before JONES, Circuit Judge, BROWN, Senior Circuit Judge, and RUBIN, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellant's informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Appellant has filed a motion for a transcript at government expense.


3
For the reasons stated by the district court in its orders of October 9, 1985, and July 16, 1986, the district court's judgment is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.  Appellant's motion for a transcript at government expense is hereby denied.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation